IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
JONESBORO DIVISION

ERIC H. BLACKWELL PLAINTIFF
v. No. 3:19-cv-123-DPM

HAROLD ERWIN, Judge, Lawrence
County Circuit Court, and RYAN COOPER,
Prosecuting Attorney, Lawrence County DEFENDANTS

ORDER

Blackwell hasn't paid the $400 filing administrative fees or filed
an application to proceed in forma pauperis; and the time to do so has
passed. Ne 4. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).

So Ordered.

D.P. Marshall It.
United States District Judge

3 jpine Aol4
